Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 6/24/2022 have been considered.  The claims with Examiner’s Amendments below are in condition for allowance.    
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given from Brian Van Osdol on 7/11/2022.  
The Examiner’s amendments are as follows: 

(CURRENTLY AMENDED) A method comprising:
at a sensing system including a computer vision monitoring system with imaging devices installed within an environment, detecting a digital interaction state for each subject of a set of subjects in the environment, wherein detecting the digital interaction state comprises tracking the set of subjects through the environment, and for each subject of the set of subjects detecting user-item interaction events and updating a checkout list of each subject of the set of subjects with items based on the user-item interaction events;
at the sensing system, detecting a contextual organization of the set of subjects relative to an operator station, comprising detecting a line order by analyzing orientation and position of each subject of the set of subjects relative to the operator station;
at the operator station, augmenting a user interface based on the contextual organization of the set of subjects which comprises at least: presenting a set of subject indicators in the user interface with the set of subject indicators arranged in response to the contextual organization of the set of subjects, and
in response to a received user interaction with at least one selected subject indicator from the set of subject indicators, accessing the digital interaction state of a subject associated with the at least one selected subject indicator comprising accessing the checkout list of the subject associated with the at least one selected subject indicator, and wherein accessing the checkout list of the subject comprises:
detecting a cart issue associated with the checkout list;
presenting a guided resolution interaction flow within the user interface to resolve the cart issue; and 
executing a checkout process for items of the checkout list.
2-3. (CANCELED)
4. (ORIGINAL) The method of claim 3, wherein accessing the checkout list of the subject further comprises presenting a representation of the checkout list within the user interface.
5. (CANCELED).  
6. (PREVIOUSLY PRESENTED) The method of claim 3, wherein detecting the contextual organization of the set of subjects may include detecting a social grouping of the set of subjects and associating multiple subjects from the set of subjects with a single checkout list. 
7. (PREVIOUSLY PRESENTED) The method of claim 1, wherein accessing the checkout list of the subject comprises adding at least one item to the checkout list of the subject based on the received user interaction at the operator station. 
8. (PREVIOUSLY PRESENTED) The method of claim 1, wherein detecting the item interaction events comprises collecting image data, applying computer vision processing of the image data and detecting the item interaction events in part from the computer vision processing.
9. (PREVIOUSLY PRESENTED) The method of claim 1, wherein detecting item the interaction events comprises detecting user-item interactions using computer vision processing of image data and a smart shelf event data. 
10. (CANCELED) 
11. (PREVIOUSLY PRESENTED) The method of claim 10, wherein detecting the line order further comprises detecting a direction of attention of one of the operator station or an operator. 
12. (PREVIOUSLY PRESENTED) The method of claim 10, wherein presenting the set of subject indicators in the user interface with the set of subject indicators arranged in response to the contextual organization of the set of subjects comprises ordering the set of subject indicators in an order corresponding to the line order. 
13. (PREVIOUSLY PRESENTED) The method of claim 1, wherein the set of subject indicators are a set of selectable subject indicators; and wherein presenting the set of subject indicators in the user interface comprises generating an interactive image-based representation of the position of each subject of the set of subjects relative to the operator station and presenting the interactive image-based representation with the set of selectable subject indicators positioned at locations corresponding to at least a subset of subjects of the set of subjects, the set of selectable subject indicators being represented in the interactive image-based representation. 
14. (PREVIOUSLY PRESENTED) The method of claim 13, wherein presenting the interactive image-based representation comprises rendering the interactive image-based representation in an augmented reality display.
15. (CURRENTLY AMENDED) A system comprising: 
a sensor-based monitoring system comprising at least a computer vision monitoring system with a set of imaging devices installed with an environment; 
a computing device at an operator station, the computing device operating a subject management user interface; and
one or more computer-readable mediums in communication with the sensor-based monitoring system and computing device, the one or more computer readable mediums storing instructions that, when executed by [[the ]]one or more computer processors, cause the one or more computer processors to perform operations comprising: 
detecting user-associated data of a set of subjects in an environment, which comprises tracking the set of subjects through the environment, and for each subject of the set of subjects detecting user-item interaction events and updating a checkout list of each subject of the set of subjects with items based on the user-item interaction events, 
detecting a contextual organization of the set of subjects relative to the operator station, comprising detecting a line order by analyzing orientation and position of each subject of the set of subjects relative to the operator station, and 
at the computing device, augmenting the subject management user interface based on the contextual organization of the set of subjects, which includes presenting a set of subject indicators in the subject management user interface with the set of subject indicators arranged in response to the contextual organization of the set of subjects, and, in response to a user interaction with at least one selected subject indicator from the set of subject indicators, accessing the user-associated data of a subject associated with the at least one selected subject indicator comprising accessing the checkout list of the subject associated with the at least one selected subject indicator, and wherein accessing the checkout list of the subject comprises:
if a cart issue is associated with the checkout list, presenting a guided resolution interaction flow within the user interface to resolve the cart issue prior to executing a checkout process; and 
executing the checkout process for items of the checkout list.
16. (CANCELED) 
17. (PREVIOUSLY PRESENTED) The system of claim 15, wherein detecting the item interaction events comprises collecting image data, applying computer vision processing of the image data and detecting item interaction events in part from the computer vision processing. 
18. (PREVIOUSLY PRESENTED) The system of claim 15, wherein detecting the item interaction events comprises detecting user-item interactions using computer vision processing of image data and a smart shelf event data. 
19-20. (CANCELED) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Unnerstall et al. (U.S. Patent Application Publication No. 20200066040) teach an invention comprising systems, devices, and methods for monitoring a retail environment using augmented reality capabilities.  Unnerstall et al. teach an augmented reality system for generating AR profiles and detecting registered customers in the retail environment.  Unnerstall et al. further teach superimposing AR indicators relative to customers in a see-through merchant display based on locations of the registered customers, and a merchant using the merchant display to select CG elements to access customer data.  
Ellison (U.S. Patent Application Publication No. 20150025967) teaches a merchant-customer engagement system for tracking customers in a retail environment to determine customer interest in products.  Ellison further teaches updating items in a checkout list based on detected item interaction events.  Borhan et al. (U.S. Patent Application Publication No. 20130218721) teach a real-time behavior-sensitive product purchase system implemented on transaction visual capturing apparatuses to complete checkouts in a retail environment.  Borhan et al. further teach augmented sales data in a virtual reality and further teach executing a checkout process when accessing itemized data.  Xu et al. (U.S. Patent Application Publication No. 20200226523) teach systems and methods for detecting excessive customer wait times.  Xu et al. further teach identifying queues in a retail environment using a digital video camera.  Buibas et al. (U.S. Patent No. 10282852) teach systems and methods for tracking persons in a customer store and determining item interactions of monitored store customers.  Buibas et al. further teach smart shelf technologies for detecting item interaction events.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1 and 15 with Examiner’s Amendments.  Accordingly, Claims 1 and 15 with Examiner’s Amendments are allowable over the prior art.  Claims 4, 6-9, 11-14, and 17-18 depend on Claims 1 and 15 and are therefore also in condition for allowance.  Claims 2-3, 5, 10, 16, and 19-20 are cancelled via Examiner’s Amendments.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627